Name: Council Regulation (EEC) No 867/84 of 31 March 1984 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 1.4.84 Official Journal of the European Communities No C 90/29 COUNCIL REGULATION (EEC) No 867/84 of 31 March 1984 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 856/ 84 (2), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 2a (3 ) of Regulation (EEC) No 986/68 ( J), as last amended by Regulation (EEC) No 1187/ 82 (4), lays down a margin within which the aid for skimmed-milk powder may be fixed ; whereas , in view of the criteria set out in the first paragraph of that Article , the limits of this margin should be adjusted , HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 2a (3 ) of Regulation (EEC) No 986/68 is hereby replaced by the following : '3 . Aid for skimmed-milk powder shall be a minimum of 54 and a maximum of 85 ECU per 100 kilograms .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) See page 10 of this Official Journal . ( 3) OJ No L 169, 18 . 7 . 1968 , p. 4 . (4) OJ No L 140 , 20 . 5 . 1982, p. 6 .